ORDER
COLLEEN KOLLAR-KOTELLY, United States District Judge.
Currently before the Court is Plaintiff the United States of America’s [92] Motion for a Stay of Litigation in Light of Lapse of Appropriations. Plaintiff has requested a stay due to the lapse of appropriations to the Department of Justice, stating that absent an appropriation, Department of Justice attorneys and employees are generally prohibited from working, except in very limited circumstances, including “emergencies involving the safety of human life or the protection of property.” 31 U.S.C. § 1342. Defendants have opposed Plaintiffs motion for a stay.
The Court concludes that a stay would be inappropriate here for a number of reasons. This case involves a pending merger agreement between two major airlines, with a deadline for completion of January 18, 2014. The closing of this merger has been delayed by the affirmative actions of Plaintiffs in filing this case and seeking injunctive relief to block the merger. In light of these considerations, *35and the amount of money at stake in this merger, this case is clearly significant for both sides. Furthermore, the resolution of Defendant American Airline’s pending bankruptcy proceedings hinges on the proceedings in this case. In addition, various amici — particularly employees of the Defendants — have a vested interest in the adjudication of this case without delay. Indeed, because of the need for the prompt resolution of this matter, the Court has set an expedited discovery and trial schedule. A stay at this point would undermine this schedule and delay the necessary speedy disposition of this matter. It is essential that the Department of Justice attorneys continue to litigate this case.
Accordingly, for the reasons set forth above, it is, this 1st day of October, 2013, hereby
ORDERED that Plaintiff the United States of America’s [92] Motion for a Stay of Litigation in Light of Lapse of Appropriations is DENIED.
SO ORDERED.